Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on June 10, 2021 is acknowledged.
3.	Claims 1-10 are pending in this application.

Priority
4.	Applicant claims foreign priority to KR 10-2016-0018695 (2/17/2016) and KR 10-2017-0021104 (2/16/2017). The certified copies have been received by the Office. However, certified English translation have not been provided. Therefore, the foreign priority dates have not been perfected. Thus, the effective filing date of instant application is to PCT/KR2017/001726, February 16, 2017, until the foreign priority dates are perfected. 


Restriction
5.	Applicant’s election without traverse of Group 2 (claims 8-10) and SEQ ID NO: 1 and adult growth hormone deficiency disease as the species in the reply filed on June 10, 2021 is acknowledged.
Restriction is deemed to be proper and is made FINAL in this office action.
Claims 1-7 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 8-10 are examined on the merits in this office action.
Objections
6.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “…the present disclosure relates to..” at line 3 of the abstract. Further, at line 10, the abstract recites, "…the present disclosure relates to..." Applicant should correct these informalities. See MPEP 608.01(b). For example, line 3 of the abstract may be amended to recite, “Furthermore, a pharmaceutical composition…is described.”
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
7.	Claims 8-10 are objected to for the following: claims 8-10 contain the acronym “hGH”, and an acronym in the first instance of claims should be expanded upon/spelled 

Rejections
35 U.S.C. 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claims 8-10 recite “GX-H9” but this term is unclear and indefinite as the recitation of such does not have an accepted meaning in the art before the effective filing date of the claimed invention. There is no structure function relationship defined in the instant specification. Instant specification discloses that the term “hGH fusion protein GX-H(“ refers to “a human hormone fusion protein hGH-hyFc produced by fusing a hybrid Fc to a human growth hormone (hGH). The HGH fusion protein GX-H9 may comprise an amino acid sequence of SEQ ID NO: 1 attached herewith. The hGH fusion protein GX-H9 protein GX-H9 can be produced according to the method disclosed in US Patent No. 8529899.” The metes and bounds of what is encompassed by “GX-H9” are unclear and not defined because the term refers to a fusion protein comprising a “hybrid Fc” but 
This rejection may be overcome by indicating that GX-H9 has the amino acid sequence of SEQ ID NO: 1. 


35 U.S.C. 112(a)
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.          	Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
	
In the instant case, the claims are drawn to a method of treating growth hormone deficiency comprising administering recombinant hGH GX-H9 to a patient with growth hormone deficiency. The generic statement hGH GX-H9 does not provide ample written description for the compounds since the claims do not describe a single structural feature. The specification does not clearly define or provide examples of what qualify as compounds of the claimed invention.  
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable claim 8 is broad generics with respect all possible compounds encompassed by the claims. The possible structural variations are limitless to any class of peptide or a peptide-like molecule that can function as hGH, and make up the class of hGHs. It must not be forgotten that the MPEP states that if a peptide is described 
The specification discloses at paragraph [12] that, 

    PNG
    media_image1.png
    332
    537
    media_image1.png
    Greyscale


The specification discloses at paragraph [45] states that the  “recombinant hGH “GX-H9” used in the present application is referred to as hGH-hyFc which is a human growth hormone fused to hybrid Fc and may have an amino acid sequence of SEQ ID NO: 1. The recombinant hGH GX-H9 may be prepared by a method disclosed in US Patent registration No. 8,529,889.” This statement in the specification is not limiting as the term “may” is not limiting as the protein may comprise “an” amino acid sequence of SEQ ID NO: 1, which could be just a portion of the sequence within SEQ ID NO: 1 or the protein “may” also comprise a completely different amino acid sequence.
The specification discloses at paragraph [38] that dose and dosage frequency of the human growth hormone fusion protein GX-H9, which are effective in promoting growth in humans, have not yet been elucidated. This statement implies that the dosage 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably 


35 U.S.C. 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoybye et al (Growth Hormone and IGF Res., 2015, 25: 201-206, filed with IDS), in view of Handok-Genexine (Long-Acting hGH Therapeutic “GX-H9” Receives Approval for Phase I Trials in Europe, 2013, filed with IDS) and Cleland et al (J. Pharm. Sci., 2012, 101: 2744-2754, filed with IDS).
18.	Hoybye et al teach that growth hormone has been used for the treatment of growth hormone deficiency in children and adults for more than three decades. Hoybye et al teach that a number of long-acting formulations of growth hormone have been developed in order to reduce the number of daily subcutaneous injections necessary for GH therapy. Hoybye et al teach that long-acting formulations of GH fall into a number of categories including Nutrophin depot, Pegylated formulations, prodrug formulations and GH fusion technology (i.e., VRS-317 and GX-H9, see Table 1). Table 1 at page 202 lists a number of long-acting growth hormone formulations, including GX-H9 (in Phase 2 studies in adults in 2015). GX-H9 is described as a recombinant human growth hormone fused to hybrid Fc. The fusion minimizes the loss of bioactivity of the drug 
	The difference between the reference and the instant claims is that the reference does not teach dosages or dosing regiments for GX-H9.
19.	However, Handock-Genexine teach a long-acting human growth hormone molecule which is called GX-H9. GX-H9 is an antibody fusion protein with growth hormone comprising human growth hormone and a hybrid immunoglobulin Fc molecule. GX-H9 has an extended half-life therefore, GX-H9 is administered once or twice a month for therapeutic purposes such as treatment of dwarfism (see page 1, paragraphs 1-5).
20.	Furthermore, Cleland et al teach a recombinant human growth hormone fusion protein (VRS-317) and methods of determining therapeutic dosages and dosing regiments. VRS-317 is a long-acting growth hormone molecule which is growth hormone fused to a long unstructured hydrophilic sequences of amino acids to increase the half-life of the protein (see page 2745, left column, last full paragraph). Cleland et al teach pharmacokinetic experiments to determine absorption and bioavailability and to assess dose linearity and plasma concentrations for given dosages (see page 2746, right column). Cleland et al also administered a number of different dosages over a period of time to evaluate the pharmacokinetics of VRS-317 as compared to recombinant GH, including measuring IGF responses to the administration (see page 2747) as well as evaluating pharmacodynamics (see page 2750). Cleland et al teach that determination of dosages and dosing regiments was achieved for VRS-317 which provide an equivalent response to standard administration of recombinant human 
21.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat growth hormone deficiency in a subject in need thereof with a human growth hormone fusion protein GX-H9 because Handok-Genexine teach that GX-H9 is a long-acting human growth hormone molecule which is an antibody fusion protein with growth hormone comprising human growth hormone and a hybrid immunoglobulin Fc molecule and growth hormone is used to treat growth hormone deficiency. Additionally, Handok-Genexine teach that GX-H9 has an extended half-life therefore GX-H9 is administered once or twice a month for therapeutic purposes. It would have been obvious to one of ordinary skill in the art to determine the effective dosage and dosage ranges for GX-H9 because Cleland et al teach such methods for another growth hormone fusion protein, VRS-317. Cleland et al teach the necessary pharmacokinetic experiments and pharmacodynamics experiments which result in the determination of effective dosages and dosing regiments to achieve a growth response equivalent to administration of human growth hormone, including selecting a dosage to maintain IGF-I levels. Such method are routing in the art as evidenced by Cleland et al. One of ordinary skill in the art would have a reasonable expectation of success in using the methods of Cleland et al to determine an appropriate dosage for GX-H9 because both VRS-317 and GX-H9 are long-acting growth hormone fusion proteins as taught by Hoybye et al. 
Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary
Obviousness Double Patenting
22.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

23.	Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 and 13 of copending Application No.16/329317 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because if one or ordinary skill in the art practiced the claimed invention, one would necessarily achieve the claimed invention of copending claims, and vice versa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
24.	Instant claim is drawn to a method of treating growth hormone deficiency comprising administering recombinant hGH GX-H9 to a patient with growth hormone deficiency one with an interval at least a week and with a dosage of at least 0.1mg per weight kg of a patient.
25.	Copending claims are drawn to a method for treating growth hormone deficiency of a subject in need thereof, comprising the following step (i) or step (ii): (i) administering an hGH fusion protein GX-H9 to the subject once a week at a dose of 0.4 
26.	Since the scope of the instant claim 7 and copending claims are similar, i.e., the same patient population, the at least 0.1 mg dosage once a week and the same compound (GX-H9), if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of copending claims, and vice versa.

27.	Claims 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 and 13 of copending Application No. 16/329317 in view of Hoybye et al (Growth Hormone and IGF Res., 2015, 25: 201-206, filed with IDS), Cleland et al (J. Pharm. Sci., 2012, 101: 2744-2754, filed with IDS) and Handok-Genexine (Long-Acting hGH Therapeutic “GX-H9” Receives Approval for Phase I Trials in Europe, 2013, filed with IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because if one or ordinary skill in the art practiced the claimed invention, one would necessarily achieve the claimed invention of copending claims, and vice versa.
This is a provisional nonstatutory double patenting rejection.
28.	Instant claim is drawn to a method of treating growth hormone deficiency comprising administering recombinant hGH GX-H9 to a patient with growth hormone deficiency one with an interval at least a week and with a dosage of at least 0.1mg per weight kg of a patient. (see claim 8), dosage of 0.1 to 0.3 mg per weight kg of the 
29.	Copending claims are drawn to a method for treating growth hormone deficiency of a subject in need thereof, comprising the following step (i) or step (ii): (i) administering an hGH fusion protein GX-H9 to the subject once a week at a dose of 0.4 to 1.6 mg per body weight kg of the subject (see claim 7), and wherein the subject is a pediatric patient (see claim 13). The difference between the copending claims and the instant claims is that the copending application does not teach the different dosages 0.1 to 0.3 mg and 0.1 to 0.4 mg. 
30.	However, Hoybye et al teach that growth hormone has been used for the treatment of growth hormone deficiency in children and adults for more than three decades. Hoybye et al teach that a number of long-acting formulations of growth hormone have been developed in order to reduce the number of daily subcutaneous injections necessary for GH therapy. Hoybye et al teach that long-acting formulations of GH fall into a number of categories including Nutrophin depot, Pegylated formulations, prodrug formulations and GH fusion technology (i.e., VRS-317 and GX-H9, see Table 1). Table 1 at page 202 lists a number of long-acting growth hormone formulations, including GX-H9 (in Phase 2 studies in adults in 2015). GX-H9 is described as a recombinant human growth hormone fused to hybrid Fc. The fusion minimizes the loss of bioactivity of the drug molecule and the modified Fc prevents the adverse immunogenicity and cleavage by enzymes (see page 204, right column, 4.4.5).
	

32.	Furthermore, Cleland et al teach a recombinant human growth hormone fusion protein (VRS-317) and methods of determining therapeutic dosages and dosing regiments. VRS-317 is a long-acting growth hormone molecule which is growth hormone fused to a long unstructured hydrophilic sequences of amino acids to increase the half-life of the protein (see page 2745, left column, last full paragraph). Cleland et al teach pharmacokinetic experiments to determine absorption and bioavailability and to assess dose linearity and plasma concentrations for given dosages (see page 2746, right column). Cleland et al also administered a number of different dosages over a period of time to evaluate the pharmacokinetics of VRS-317 as compared to recombinant GH, including measuring IGF responses to the administration (see page 2747) as well as evaluating pharmacodynamics (see page 2750). Cleland et al teach that determination of dosages and dosing regiments was achieved for VRS-317 which provide an equivalent response to standard administration of recombinant human growth hormone, including using IGF-I response as a measure of determining effective dosing (see page 2751). 
33.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat growth hormone deficiency in a subject in need thereof with a human growth hormone fusion protein GX-H9 because 


CONCLUSION
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.